DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7, 11, 13-16, 18, 20-23, 25, and 44 and species (item i) in claim 16 and wherein the deamination of the target adenosine in the target RNA results in a missense mutation in the target RNA) in the reply filed on 5/20/22 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.
Upon further consideration, items ii)-vii) in claim 16 and the non-elected species in claim 22 are rejoined with the elected species and examined. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an international application filed on 7/12/19.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.  A certified copy of the PCT application should be retrievable via PDX.  However, applicant would need to provide the WIPO DAS access code in order for the document to be retrieved (it does not look like the applicant has provided the access code in the ADS).  Applicant filed a certified English translation of the priority application on 5/11/22. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings were received on 5/20/22.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: Page 67 recites a claim and claims should only be on a separate sheet.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 13-16, 18, 20, 21, 22, 23, 25 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for editing a target RNA comprising a target adenosine in an in vitro host cell comprising introducing a deaminase-recruiting RNA (dRNA) or a construct comprising the dRNA into the cell wherein (1) the dRNA comprises a sequence that is at least partially complementary to the target RNA, (2) the dRNA recruits an adenosine deaminase acting on RNA (ADAR) selected from ADAR1 or ADAR2, does not reasonably provide enablement for preventing a disease or condition or in a genus of host cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claimed invention embraces treating or preventing a disease or condition in a cell (cell line or subject) using a dRNA to edit a target RNA.  The broadest reasonable interpretation of the claimed invention embraces a large genus of disease of conditions.  The genus embraces genetic disease, non-genetic diseases and viral, bacterial, fungal, parasitic infection.  There is a substantial variation of what % repair yield is required amongst the diseases to observe a therapeutic effect.  The specification does not teach what level of editing is required to achieve a treatment or a preventive result.
With respect to the dRNA and its capability of recruiting an ADAR in a cell, the term ‘ADAR’ embraces ADAR1, ADAR2, and ADAR3 and variants thereof.  ADARs catalyze the conversion of adenosines (A’s) to inosines (I’s).  See Montiel-Gonzalez et al. (Methods 2019, 156: 16-24, cited on an IDS).  Every A-to-I change catalyzed by ADAR is read an A-to-G change during translation potentially altering protein sequence and function.  The specification provides teaching for ADAR1 and ADAR2.  ADAR1 is ubiquitously expressed in various tissues.  ADAR2 is mainly expressed in neurons.  However, ADAR3 does not appear to be endogenously found in cells or involved in gene editing.  Neither the specification nor the prior art teach how to use dRNA to recruit ADAR3 in a host cell.
Wettengel et al. (Nucleic Acid Research 2017 Vol. 45, pages 2797-2808, cited on an IDS) teach that site-directed RNA editing is not a new concept and goes back to 1995.  However, low efficiency and off-site editing in the guide RNA/mRNA could not be solved at that time.  Around 2013, the skilled artisan would possess the knowledge of engineered deaminases.  There have been studies with human ADAR2 to determine what engineered deaminase give raise to highly efficient editing in vitro.  Guide RNA can be studied to optimize the editing.
With respect to a genus of cells, the prior art contemplates the method, but does not provide any working example in a subject. The applicant provides working examples in cell lines and contemplates the method in vivo.  Litke et al. (Nature Biotechnology 37, 667-675, published April 2019, cited on an IDS) teach constructs comprising twister ribozymes have to be further studied to establish whether they exhibit toxicity in animals.  Since it was not routine in the prior art to practice the full scope of the claimed method, the skilled artisan would look to the specification for how to carry out the claimed method in a subject and would not find enough support to enable using the method in cells in a subject.  Wettengel et al. (supra) teach, “However, to assess how the guide-RNA dependent harnessing of ADAR2 affects the editing homeostasis at natural editing sites, transcriptome-wide deep RNA-sequencing would be required, preferentially in an in vivo situation where endogenous ADAR2 is detectable and required (pages 2806-2807).”  “The structured R/G-guide RNAs introduced here are capable of recruiting human ADAR2.”  “It remains yet unclear if they are able to recruit endogenously expressed ADAR2 for site-directed RNA editing (page 2807).”  The claimed method further embraces delivering exogenous ADAR or using the endogenous ADAR in the cell.  The main challenge in using this method is to re-direct ADAR’s catalytic activity towards A’s that are not naturally edited.  In addition, ADAR expression levels are low in most tissues.  Most ADARs are located in the nucleolus and small amounts may be present in the nucleoplasm to carry-out editing at endogenous sites.  Furthermore, the claimed method embraces sequestering ADAR enzymes from their normal function in a cell.  The working examples cannot be reasonably extrapolated to cells in a subject because the examples do not address the issues with this method in a subject.  While the skilled artisan could use the method for an ex vivo method of therapy, this would not provide sufficient teaching to enable an in vivo method.
The applicant does not provide a working example of the claimed method for treating or preventing a disease or condition.  The applicant provides working examples that could be extrapolated to an ex vivo method for treating a genetic disease.  While it is acknowledged that applicant is not required to provide a working example to enable a claimed invention.  This is not the case here.  The prior art of record teaches that observations in a cell line do not provide enablement for treating or preventing a disease.  In addition, treating a disease does not provide guidance for preventing a disease because when treating the subject who already has the disease or condition, the target RNA is present and/or being expressed.  If the target RNA is already present then preventing the disease is too late because the subject already has the disease or condition.  The prior art does not teach that preventing a disease or condition in a subject using a dRNA was routine. The skilled artisan would look to the specification for how to carry out the method.  The target RNA would have to be expressed and/or present in the subject for the dRNA to edit the RNA.  The applicant does not teach how to identify a subject that might have a disease or condition and administering the dRNA to the subject to target a RNA that might not even be present.  In addition, the applicant does not teach an endpoint (how to determine if the disease or condition was prevented) to the method for the skilled artisan to determine that the method steps have been obtained.  Other than contemplating the preventive method, the specification does not teach how to use the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the full scope of the claimed invention.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 5, 15, 16, 18, 20, 22, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (WO 2016/097212 , cited on an IDS).
‘212 teach using a deaminase-recruiting RNA (dRNA) for editing a target RNA comprising a targeting adenosine in a mammalian cell, wherein the dRNA is linear and comprises a targeting RNA that is complementary to the target RNA and is capable of recruiting ADAR (Figures 1 and 2 and pages 2, 5-9, 26-29, 33-40, and 44-46).  ADAR is endogenously found in mammalian cells (pages 16-17).  NOTE: the limitations after the term ‘capable’ in (2) and (3) recited in claim 1 and claims 4 and 5 are not required because there is no positive step or material to require these structural and/or functional limitations.  The target RNA can be pre-messenger RNA, mRNA, ribosomal RNA, tRNA and miRNA.  The method can comprise using a plurality of dRNAs.  The method can be used to treat a genetic disease in a subject and would read on the limitations in claim 22 (pages 26-29 and 33-40).  Several of the limitations for the targeting RNA set forth in claim 16 are taught by ‘212.  See pages 5, 7-9 and 20-25.  Since the method embraces a cell line and the only structural limitation is the dRNA, the dRNA would contain the property set forth in claim 20.

Claims 1, 4, 5, 16, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal et al (US 9,650,627).
‘627 teaches a method of treating cystic fibrosis in a host cell by editing a CFTR RNA in the cell comprising administering to the cell a dRNA comprising a targeting RNA sequence that is complementary to the target RNA and the dRNA is linked to a ADAR.  See columns 2-6 and 21-23 and Figures 1 and 3.  Several of the limitations for the targeting RNA set forth in claim 16 are taught by ‘212.  Since the method embraces a cell line and the only structural limitation is the dRNA, the dRNA would contain the property set forth in claim 20.  NOTE: the limitations after the term ‘capable’ in (2) and (3) recited in claim 1 and claims 4 and 5 are not required because there is no positive step or material to require these structural and/or functional limitations.  

Claims 1-6, 15, 16, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettengel et al. (Nucleic Acid Research 2017 Vol. 45, pages 2797-2808, cited on an IDS).
Wettengel et al. teach a method of editing a target RNA comprising a target adenosine in 293T cells comprising administering a nucleic acid construct comprising a plurality of gRNA (also known as dRNA) and ADAR, wherein the gRNA comprises a targeting RNA sequence that is complementary to the target RNA.  The gRNA can be co-transfected with ADAR2 or the guide RNA can be introduced into cells that expressed ADAR2.  See pages 2797-2807 and Figure 3, page 2804.  The construct is circular.  The gRNA can be expressed by an RNA polymerase III promoter.  The multiple gRNA would read on the limitation in claim 2.  Wettengel et al. harnessed human ADAR2 for site-directed RNA editing to manipulate disease-relevant cellular phenotypes.  Several of the limitations for the targeting RNA set forth in claim 16 are taught by Wettengel et al.  NOTE: the limitations after the term ‘capable’ in (2) and (3) recited in claim 1 and claims 4 and 5 are not required because there is no positive step or material to require these structural and/or functional limitations.  Since the method embraces a cell line and the only structural limitation is the dRNA, the dRNA would contain the property set forth in claim 20.

Claims 1-6, 11, 13-16, 18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mali et al. (US 20220010333).
Mail et al. teach a method of editing a target RNA comprising an target adenosine in a mammalian cell, comprising a construct comprising a nucleic acid encoding a sequence that is complementary to the target RNA and a sequence that recruits ADAR and is in a circle.  See pages 1-6, 28-35, 40-50, and 130-133.  The nucleic acid comprises a 3’ and a 5’ ligation sequences.  The construct can further comprise a sequence encoding ADAR.  The construct can comprise a CMV promoter and can be in an AAV vector.  Several of the limitations for the targeting RNA set forth in claim 16 are taught by Mail et al.  The method was studied in a murine model of Duchenne muscular dystrophy (pages 46-48). 

Claims 1-6, 11, 13-16, 18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mali et al. (WO 2108/1611032).  teach a method of editing a target RNA comprising an target adenosine in a mammalian cell, comprising a construct comprising a nucleic acid encoding a sequence that is complementary to the target RNA and a sequence that recruits ADAR and is in a circle.  See pages 1-12, 44-46, and 99-107.  The nucleic acid comprises a 3’ and a 5’ ligation sequences.  The construct can further comprise a sequence encoding ADAR.  The construct can comprise a CMV promoter and can be in an AAV vector.  Several of the limitations for the targeting RNA set forth in claim 16 are taught by Mail et al.  The method was studied in a murine model of Duchenne muscular dystrophy (pages 86-89). 
Claims 1-6, 11, 13-16, 18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mali et al. (WO 2018/161032, cited on an IDS).  Due to the length of the office action and to avoid adding to the length of it, see the above rejection for the reasons for the rejection because it’s the same prior art reference.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 7, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wettengel et al. (Nucleic Acid Research 2017 Vol. 45, pages 2797-2808, cited on an IDS) taken with Clarke et al. (US 20200308581).
The rejection of claims 1-6, 15, 16, 18, and 20-23 as being anticipated by Wettengel et al. is incorporated herein.
Wettengel et al. teach a method of editing a target RNA comprising a target adenosine in 293T cells comprising administering a nucleic acid construct comprising a plurality of gRNA (also known as dRNA) and ADAR, wherein the gRNA comprises a targeting RNA sequence that is complementary to the target RNA.  The gRNA can be co-transfected with ADAR2 or the guide RNA can be introduced into cells that expressed ADAR2.  See pages 2797-2807 and Figure 3, page 2804.  The construct is circular.  The gRNA can be expressed by an RNA polymerase III promoter.  Wettengel et al. harnessed human ADAR2 for site-directed RNA editing to manipulate disease-relevant cellular phenotypes.    
Wettengel does not specifically teach the construct comprising the twister ribozymes.
However, at the time of the effective filing date, Clarke et al. teach a method of genome editing and modulating transcription in a cell (pages 1-3).  The gRNA can be located within a gene and flanked by two cis-acting ribozymes so that expression is controlled (pages 13-14).  One or more gRNAs can be controlled by a promoter such as U6, CMV, tetracycline response element or a cell-cycle promoter (page 14).  AAV can be used to deliver gRNA to a cell (page 8).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Wettengel et al. taken with Clarke et al. for the construct to further comprise a twister ribozyme sequence linked to the 3’ and 5’ end of the nucleic acid encoding the dRNA, namely to arrive at the claimed invention.  It would be a simple substitution for one of ordinary skill in the art to combine the teaching and flank the dRNA with a twister ribozyme on each end to control expression of the dRNA and to study editing of the target RNA in a cell line.  In addition, a person of ordinary skill in the art would have been motivated to use a CMV promoter in the construct to constitutively express the nucleic acid in a cell line.  Since Clarke et al. teach using AAV to deliver gRNA to a cell, one of ordinary skill in the art would have been motivated to deliver the dRNA to a cell line using an AAV vector.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 7 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wettengel et al. (Nucleic Acid Research 2017 Vol. 45, pages 2797-2808, cited on an IDS) taken with Litke et al. (Nature Biotechnology 37, 667-675, published April 2019, cited on an IDS).
The rejection of claims 1-6, 15, 16, 18, and 20-23 as being anticipated by Wettengel et al. is incorporated herein.
Wettengel et al. teach a method of editing a target RNA comprising a target adenosine in 293T cells comprising administering a nucleic acid construct comprising a plurality of gRNA (also known as dRNA) and ADAR, wherein the gRNA comprises a targeting RNA sequence that is complementary to the target RNA.  The gRNA can be co-transfected with ADAR2 or the guide RNA can be introduced into cells that expressed ADAR2.  See pages 2797-2807 and Figure 3, page 2804.  The construct is circular.  The gRNA can be expressed by an RNA polymerase III promoter.  Wettengel et al. harnessed human ADAR2 for site-directed RNA editing to manipulate disease-relevant cellular phenotypes.    
Wettengel does not specifically teach the construct comprising the twister ribozymes.
However, at the time of the effective filing date, Litke teach a highly efficient expression of circular RNA in cells using autocatalytic transcripts (pages 667-675).  Tornado expression systems can achieve rapid RNA circularization resulting in RNA with high stability and expression levels.  An RNA of interest is flanked by Twister ribozymes and the ribozymes rapidly undergo autocatalytic cleavage, leaving termini that are ligated by the endogenous RNA ligase RtcB.  P3 U2A twisters were used in the process (page 668) .
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Wettengel et al. taken with Litke et al. for the construct to further comprise a twister ribozyme sequence linked to the 3’ and 5’ end of the nucleic acid encoding the dRNA, namely to arrive at the claimed invention.  It would be a simple substitution for one of ordinary skill in the art to combine the teaching and flank the dRNA with a twister ribozyme on each end to produce stable dRNA and achieve high level expression of the dRNA.  In addition, a person of ordinary skill in the art would have been motivated to use twister P3 U2A as the 3’ or 5’ twister sequence and twister P1 as the 5’ or 3’ sequence since Litke et al. teach using these regions to produce circular RNA in cells (page 668).  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 15-16, 18, 20-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-27, and 29-31 of copending Application No. 17/603,918 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace editing a target RNA comprising a target adenosine in a host cell comprising introducing a dRNA comprising a target RNA sequence and the dRNA is capable of recruiting an ADAR.  The dRNA can be in a construct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 11, 15-16, 18, 20-23, 25 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-16, 18, 20-25, 33-34, 36-37, and 42-48 of copending Application No. 17/626,440 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace editing a target RNA comprising a target adenosine in a host cell comprising introducing a dRNA comprising a target RNA sequence and the dRNA is capable of recruiting an ADAR.  ‘440 claims that the dRNA can be in a construct.  The construct in both claim sets can further comprise a polymerase II promoter.  Both set of claims embrace a twister ribozyme sequence at the 3’ and 5’ end of the nucleic acid encoding the dRNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 5, 6, 16, 18, 20-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-20, 23-24, and 27 of copending Application No. 17/501,954 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace editing a target RNA comprising a target adenosine in a host cell comprising introducing a dRNA comprising a target RNA sequence and the dRNA is capable of recruiting an ADAR.  ‘954 claims that the dRNA can be in a construct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11, 13-16, 18, 20-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 12, 14, 15, 17-19, 23, 26, 30, 35, 41, 44, and 46 of copending Application No. 17/284,232 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace editing a target RNA comprising a target adenosine in a host cell comprising introducing a dRNA comprising a target RNA sequence and the dRNA is capable of recruiting an ADAR.  ‘232 claims that the dRNA can be in a construct (e.g., viral vector or plasmid).  It would have been obvious to a person of ordinary skill in the art to use an AAV vector to deliver the dRNA to a cell since the viral vectors commonly used to successfully deliver a nucleic acid to a cell.  The construct in both claim sets can further comprise a polymerase II promoter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 11, 13-16, 18, 20-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-15, 17-20, 23, 28-33, 35-36, and 38-39 of copending Application No. 17/226,961 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace editing a target RNA comprising a target adenosine in a host cell comprising introducing a dRNA comprising a target RNA sequence and the dRNA is capable of recruiting an ADAR.  ‘961 claims that the dRNA can be in a construct (e.g., viral vector or plasmid).  It would have been obvious to a person of ordinary skill in the art to use an AAV vector to deliver the dRNA to a cell since the viral vectors commonly used to successfully deliver a nucleic acid to a cell.  The construct in both claim sets can further comprise a polymerase II promoter.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635